           Case 2:16-cv-06098 Document 340 Filed 10/03/18 Page 1 of 1 PageID #: 3300

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 10/3/2018                                                                 Case Number 2:16-cv-06098
Case Style: Bluestone Coal Corporation vs. Pinnacle Mining Company, LLC
Type of hearing Settlement Conference
Before the honorable: 2515-Johnston
Court Reporter Ayme Cochran                                                     Courtroom Deputy Staci Wilson
Attorney(s) for the Plaintiff or Government Scott Long and Dave Nelson


Attorney(s) for the Defendant(s) Marc Williams, Dennis Rose, Steven Grubbs, Gary Broadbeut, Dan Worker, Louis Bone,
Debra Varner, Louis Long, Sarah Walling, Charles Hafner, Josh Berman, Brent Mickum, Mark Gustafson, John Meadows,
Dou
Law Clerk Lesley Shamblin                                                   Probation Officer N/A
                                                        Trial Time




                                                       Non-Trial Time
Pretrial conference (including settlement and telephone conferences).



                                                      Court Time
9:30 am to 1:59 pm
Total Court Time: 4 Hours 29 Minutes Non-Trial Time/Uncontested Time


                                                      Courtroom Notes
Scheduled Start: 9:30 a.m.
Actual Start: 9:30 a.m.

Plaintiff present in person and by counsel. Court continues settlement negotiations.

Parties have reached settlement. Court will enter dismissal order.

Court recessed: 1:59 p.m.
